Name: Council Regulation (EC) No 1631/98 of 20 July 1998 amending Regulation (EEC) No 2392/86 establishing a Community vineyard register
 Type: Regulation
 Subject Matter: agricultural activity;  economic geography;  cultivation of agricultural land;  executive power and public service;  documentation
 Date Published: nan

 Avis juridique important|31998R1631Council Regulation (EC) No 1631/98 of 20 July 1998 amending Regulation (EEC) No 2392/86 establishing a Community vineyard register Official Journal L 210 , 28/07/1998 P. 0014 - 0014COUNCIL REGULATION (EC) No 1631/98 of 20 July 1998 amending Regulation (EEC) No 2392/86 establishing a Community vineyard registerTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1) and in particular Article 80 thereof,Having regard to the proposal from the Commission (2),Whereas the measures provided for in Regulation (EEC) No 2392/86 (3) should be sufficiently flexible to allow for adaptation to developments in the common organisation of the market in wine; whereas the technical difficulties encountered respectively by Spain, Greece and Portugal in setting up a vineyard register warrant an extension of the deadline provided for in Article 4(4) of Regulation (EEC) No 2392/86,HAS ADOPTED THIS REGULATION:Article 1 The following sentence shall be added to the first subparagraph of Article 4(4) of Regulation (EEC) No 2392/86:'The final date for establishment of the register shall be 31 December 1999 in Spain and 31 December 2000 in Greece and Portugal.`Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98. (See page 8 of this Official Journal).(2) OJ C 87, 23. 3. 1998, p. 17.(3) OJ L 208, 31. 7. 1986, p. 1. Regulation as last amended by Regulation (EC) No 1596/96 (OJ L 206, 16. 8. 1996, p. 38).